Order unanimously affirmed, without costs. Memorandum: No certificate of nomination was required to be filed since the persons designated for the uncontested offices were deemed nominated (Election Law, § 6-160, subd 2). We do not reach the question of the validity of the designating petition of a person not an enrolled member of the political party designating him, since this issue was not raised below. (Appeals from order of Supreme Court, Herkimer County, Tenney, J. — Election Law.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ. (Order entered Feb. 27, 1984.)